Appeal by defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered September 13, 1983, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the argument raised by the defendant’s appellate counsel and by the defendant in his pro se supplemental brief, the record indicates that the pretrial showup identification of defendant was not impermissibly suggestive (see, People v Love, 57 NY2d 1023; People v Rivera, 121 AD2d 408, lv denied 68 NY2d 772). Accordingly, Criminal Term correctly denied that branch of the motion which was to suppress the identification of the defendant.
We have examined the remaining arguments raised by the defendant in his pro se supplemental brief and find them to be without merit. Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.